DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 06/24/2022. Claims 1-20 are pending in the Application, of which Claims 1, 7 and 11 are independent.
Response to Arguments 
Applicant’s arguments, see Amendment/ Remarks filed on 06/24/2022, with respect to the rejection of 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Depew et al. (U.S. Patent No. 8,418,005), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Cordero et al. (Pub. No. US 20130138901) Pub. Date: 2013-05-30, as set forth in the present office action.
In an interview on 08 June 2022 with Applicant’s representative Kevin He, the parties discussed a proposed amendment in view of Depew with respect to a remediation circuit configured to implement a countermeasure in respond to an alert. No agreement was reached during the interview as to the prior art rejection pending further search and examination. 
In response to Applicant arguments, the Examiner agrees that Depew fails to disclose a remediation circuit configured to implement a countermeasure selected from a group consisting of closing a zone, initiating a cooling process within the zone, relocating data of a zone, adjusting an alert threshold, and combinations thereof, as currently recited in the independent Claims 1, 7 and 11.
However, under a new ground(s) of rejection, Cordero et al. (Pub. No. US 20130138901) discloses the above limitations as set forth in the present office action.  

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordero et al. (Pub. No. US 20130138901) Pub. Date: 2013-05-30.
Regarding independent Claims 1, 7 and 11, Cordero discloses a method and system for implementing memory performance management and enhanced memory reliability of a computer system, accounting for system thermal conditions, comprising:
volatile memory; a non-volatile memory array comprising a plurality of memory dies; and a storage controller;
  FIG. 1, [0027] Computer system 100 includes a host computer 102 including a memory controller 104 coupled by a plurality of memory buffers 106 to a mirrored memory 108, such as a dynamic random access memory (DRAM) including a plurality of Dual In-Line Memory Modules (DIMMs) 1-N, 110 and including respective mirrored DIMM pairs 112, one shown. In FIG. 1, the illustrated mirrored DIMM pair 112 includes DIMM #1, 110 and DIMM #3, 110.
a monitor circuit configured to monitor a zone metric for each zone;
[0035] Referring to FIG. 3, [0036] A thermal profile of the mirrored memory 108 can include narrow temperature margins because of severe real-estate and space constraints, for example, a temperature monitor 302 is provided with one or more memory module locations, such as locations of the memory devices DIMM #1, 110 and DIMM #3, 110 that are susceptible to high temperature rise, during peak sustained memory traffic conditions.
an evaluation circuit configured to determine a zone health for each zone;
Referring also to FIG. 4, [0041] Temperature monitoring of the primary memory or primary DIMMs of the mirrored memory 108 is performed as indicated at a block 402. As indicated at a decision block 404, checking whether the temperature of the primary memory of a mirrored memory pair has reached an initial threshold temperature T1 is performed. Temperature monitoring is continued at block 402 when the primary memory temperature has not reached the initial threshold temperature
a signaling circuit configured to notify a host of the zone health, in response to satisfying an alert threshold;  
[0042] As indicated at a decision block 410, checking whether the primary memory temperature has reached a second threshold temperature T2 is performed. As indicated at a decision block 412, when temperature of the primary memory has not reached the second threshold temperature T2 checking whether the primary memory temperature has decreased to below the initial threshold temperature T1 is performed.   
a remediation circuit configured to implement a countermeasure selected from a group consisting of closing a zone, relocating data of a zone and combinations;
Referring also to FIG. 4, [0043] When temperature of the primary memory or primary DIMMs further increases and reaches the second threshold temperature T2, write operations are stopped also and the primary memory or primary DIMMs are turned off “closing a zone” and the reads and writes to the mirrored memory in the mirrored memory pair are provided as indicated at a block 416.
[0045] When the primary memory temperature decreases below the initial threshold temperature, the primary memory DIMMs are enabled as indicated at a block 422. Coherency is recovered by writing a coherent copy of unavailable data from the mirrored memory DIMMs to the enabled primary memory DIMMs as indicated at a block 424, corresponding to relocating data of a zone.
[0046] When the copy is complete, full operation of the primary DIMMs is recovered and minoring is started as indicated at a block 428. Then temperature monitoring is continued at block 402.

Regarding Claim 2, 13, 18, Cordero discloses notify the host by sending metadata for the one or more zones; [0027] Computer system 100 includes a host computer 102 including a memory controller 104 coupled by a plurality of memory buffers 106 to a mirrored memory 108.

Regarding Claims  3, 4, 9, 12, 15, 16, Cordero discloses implement a countermeasure,  [0043] When temperature of the primary memory or primary DIMMs further increases and reaches the second threshold temperature T2, write operations are stopped also and the primary memory or primary DIMMs are turned off and the reads and writes to the mirrored memory in the mirrored memory pair are provided as indicated at a block 416.

Regarding Claims 5, 6, 14, 17,  20, Cordero discloses determine a cross temperature metric  In FIG. 2, temperature is shown with respect to the vertical axis and time is shown with respect to the horizontal axis. [0032] When the temperature of a primary memory device, such one DIMM #1, 110 of the mirrored DIMM pair 112 of FIG. 1 reaches the initial threshold temperature T1, reads to the primary DIMM #1, 110 are eliminated.

Regarding Claims 8, 10, 19, Cordero discloses report the zone metric; [0041] Temperature monitoring of the primary memory or primary DIMMs of the mirrored memory 108 is performed as indicated at a block 402. As indicated at a decision block 404, checking whether the temperature of the primary memory of a mirrored memory pair has reached an initial threshold temperature T1 is performed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: July 1, 2022
Final Rejection 20220630
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov